Title: To Alexander Hamilton from James Reynolds, 17 April 1792
From: Reynolds, James
To: Hamilton, Alexander



Sir
Philadelphia 17th. April. 1792.

I am sorry to be the barer of So disagreeable. an unhappy infermation. I must tell you Sir that I have bin the most unhappiest man, for this five days in Existance, which you aught to be the last person I ever Should tell my troubls to. ever Sence the night you Calld and gave her the Blank Paper. She has treated me more Cruel than pen cant paint out. and Ses that She is determed never to be a wife to me any more, and Ses that it Is a plan of ours. what has past god knows I Freely forgive you and dont wish to give you fear or pain a moment on the account of it. now Sir I hope you will give me your advise as freely as if Nothing had eve passed Between us I think it is in your power to make matter all Easy again. and I suppose you to be that Man of fealling that you would wish to make every person happy Where it in your power I shall wate to See you at the Office if its Convenant. I am sir with Asteem yours
James Reynolds
Alexr. Hamilton Esqr.
